Citation Nr: 1025832	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the Huntington, 
West Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  The Winston-Salem, North Carolina RO currently has 
jurisdiction of this case.

The Veteran's appeal was before the Board on five previous 
occasions.  His appeal was remanded for additional development in 
February 2004 and March 2005.  Thereafter, the Board issued a 
decision which denied the Veteran's claim in February 2006.  
However, this decision was remanded on the basis of a joint 
motion, so that the Board could vacate the 2006 decision.  In 
September 2007, the Board remanded the February 2006 decision and 
remanded the appeal in order to schedule the Veteran for a 
hearing.  

The Veteran appeared at a hearing before the undersigned in 
August 2008.  A transcript of this hearing is contained in the 
claims folder.  Most recently, the Veteran's appeal was before 
the Board in August 2008, at which time the Board remanded the 
case to obtain relevant records and afford the Veteran a current 
examination.  The case has been returned to the Board for further 
appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded his most recent VA examination to 
determine the severity of his cervical spine disability in June 
2009.  The examiner noted that there were flare-ups, but reported 
only the Veteran's estimate of the range of motion during flare 
ups and did not provide an opinion as to the range of motion 
during flare ups.  As the Veteran's representative pointed out, 
the examiner noted that there was objective evidence of pain on 
motion, but did not report the point in the range of motion when 
pain became apparent.  Painful motion can equate to limitation of 
motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Hence, it 
is necessary to know when pain begins in order to rate the 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

TDIU is raised in this case, because the Veteran is presumably 
seeking the maximum rating for his cervical spine disability, and 
in March, April and May 2010 statements, alleges that his 
cervical spine disability renders him unemployable.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in the case of a 
claim for total rating based on individual unemployability, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).

In addition, the Veteran has submitted evidence of 
unemployability due to the service connected low back and 
cervical spine disabilities.  He does not currently meet the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A 
TDIU can be awarded on an extraschedular basis under 38 C.F.R. 
§ 4.16(b), but the Board cannot consider such entitlement in the 
first instance.  Instead, the claim must be remanded so that it 
can be referred to VA's Director of Compensation and Pension for 
initial consideration.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

As noted in the August 2008 remand, the Veteran has raised 
several additional issues.  These include entitlement to 
increased evaluations for low back strain and temporomandibular 
joint disease, and entitlement to service connection for 
bilateral radiculopathy secondary to his back disabilities, an 
anxiety disorder, and headaches.  These issues are inextricably 
intertwined with the TDIU issue.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issues of 
entitlement to increased evaluations for low 
back strain and temporomandibular joint 
disease, an anxiety disorder, and headaches.  
These issues should not be certified to the 
Board except for those issues for which the 
Veteran perfects an appeal by submitting a 
sufficient notice of disagreement and 
substantive appeal.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
disability due to the service connected 
cervical spine disability.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  

All indicated studies, including X-rays and 
range of motion studies in degrees, should be 
performed.

The examiner should determine whether the 
cervical spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should, be 
expressed in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, 
pain or flare-ups.

If there is pain on motion, the examiner 
should note the point in the range of motion 
when the pain becomes apparent.

In addition, the examiner should note all 
associated neurologic impairment, including 
the nerves affected.

The examiner should also provide an opinion 
as to whether the service- connected 
disabilities together would prevent the 
Veteran from performing gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  The 
examiner should provide a rationale for this 
opinion.

3.  The agency of original jurisdiction (AOJ) 
should adjudicate the issue of entitlement to 
TDIU.  If the Veteran does not meet the 
percentage requirements for TDIU, the claim 
should be referred to the Director of VA's 
Compensation and Pension Service for 
consideration of entitlement to TDIU in 
accordance with 38 C.F.R. § 4.16(b) (2009).

4.  If the benefits sought on appeal are not 
fully granted, the AOJ should issue a 
supplemental statement of the case.  The case 
should be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

